


Exhibit 10.12        




Evidence of Award
2014 Long-term Incentive Plan
Stock Options


Throughout this Evidence of Award, we sometimes refer to Sprint Corporation (the
“Corporation”) and its subsidiaries as “we” or “us.”


1. Award of Option Right
On May 20, 2014 (the “Date of Grant”), the Corporation granted you an Option
Right to purchase from us [number] shares of Series 1 common stock, par value
$2.00 per share of Sprint (the “Common Stock”) at an Option Price of $ [__.__]
per share. The Option Right is governed by the terms of the Sprint Corporation
2007 Omnibus Incentive Plan (the “Plan”) and is subject to the terms and
conditions described in this Evidence of Award. The Option Right is not intended
to qualify as an “incentive stock option” within the meaning of Section 422 of
the Internal Revenue Code of 1986 (the “Code”).


2. When the Option Right Becomes Exercisable
Your Option Right becomes exercisable (or “vested”) at a rate of 1/3rd of the
total number of shares subject to purchase on each of May 20, 2015, May 20, 2016
and May 20, 2017, conditioned upon you continuously serving as our employee
through each applicable vesting date. The portion of your Option Right that has
not yet vested as of your Termination Date (see paragraph 3) will be forfeited
immediately after such date, except to the extent vesting accelerates as
described in paragraph 3.


3. Acceleration of Vesting
The unvested portion of your Option Right may become vested before the time at
which it would normally become vested by the passage of time - that is, the
vesting may accelerate. Accelerated vesting can apply in four circumstances
described below:


Event
Condition for Vesting Acceleration
Effective date of acceleration
Death
If you die.
Death
Disability
If you have a termination of employment under circumstances that make you
eligible for benefits under the Sprint Long-Term Disability Plan.
Your Termination Date
Change in Control
If you have a termination of employment during the CIC Severance Protection
Period under circumstances that you receive severance benefits under the Sprint
Separation Plan (or its successor), the CIC Severance Plan, or your employment
agreement (if applicable).
Your Termination Date
Retirement
If you have a Termination Date on or after the later of your 65th birthday and
May 20, 2015.
Your Termination Date















--------------------------------------------------------------------------------






2014 LTIP Stock Option Evidence of Award


Termination Date is defined in the Plan. Generally, it means the last day of
your relationship with us as a common-law employee as reflected on our payroll
records.


Disability is defined in the Plan. Generally, it is your Termination Date under
circumstances that make you eligible to receive benefits under our long-term
disability plan.


CIC Severance Plan means the Sprint Change in Control Severance Plan, as it may
be amended from time to time, or any successor plan.


CIC Severance Protection Period is defined in the Plan. It means the time period
commencing on the date of the first occurrence of a “Change in Control” and
continuing until the earlier of (i) the 18-month anniversary of such date or
(ii) the Participant’s death. For purposes of the Option Rights under this
Award, the CIC Severance Protection Period applies only with respect to a Change
in Control occurring after the Date of Grant.


4. Exercise of Option Right
To the extent it has vested, you may exercise your Option Right under this Award
in whole or in part at the time or times as permitted by the Plan if the Option
Right has not otherwise expired, been forfeited or terminated. To exercise you
must:
Ÿ deliver a written election under procedures we establish (including by
approved electronic medium) and
Ÿ pay the Option Price.


You may pay the Option Price by
Ÿ check or by wire transfer of immediately available funds,
Ÿ actual or constructive transfer of shares of Common Stock you have owned for
at least six months having a market value on the Exercise Date equal to the
total Option Price, or
Ÿ any combination of cash, shares of Common Stock and other consideration as the
Compensation Committee of the Board of Directors of the Corporation may permit.


If you pay the Option Price by delivery of funds or shares of Common Stock, the
value per share for purposes of determining your taxable income from such an
exercise will be the Market Value Per Share of the Common Stock on the
immediately preceding day before the exercise except that we will use the
average of the high and low prices on that date in lieu of the closing price.


To the extent permitted by law, you may pay the Option Price from the proceeds
of a sale through a broker we designate. The Market Value Per Share for purposes
of determining your taxable income from such an exercise will be the actual
price at which the broker sold the shares.


5. Expiration of Option Right
Unless terminated earlier in accordance with the terms of this Agreement or the
Plan, the Option Right granted herein will expire at 4:00 P.M., U.S. Eastern
Time, on the








Page 2 of 5




--------------------------------------------------------------------------------






2014 LTIP Stock Option Evidence of Award


tenth anniversary of the Grant Date (the “Expiration Date”). If the tenth
anniversary of the Grant Date, however, is a Saturday, Sunday or any other day
on which the market on which our Common Stock trades is closed (a “Non-Business
Day”), then the Expiration Date will occur at 4:00 P.M., U.S. Eastern Time, on
the first business day before the tenth anniversary of the Grant Date.


6. Effect of your Termination of Employment
The length of time you have to exercise your vested Option Right after your
termination of employment with us depends on the reason for your termination.
The table below describes the post-termination exercise period for the various
termination reasons. The Option Right will expire as of the end of the
applicable period. In no event, however, may you exercise your Option Right
after the Expiration Date.




Termination Event
Time to Exercise Vested Options
Resignation
May exercise up through the 90th day after your Termination Date
Death
May exercise up through the 12th month after your Termination Date
Disability - if you have a termination of employment under circumstances that
would make you eligible for benefits under the company’s long-term disability
plan*
May exercise up through 60 months after your Termination Date
Early Retirement (i.e., on your Termination Date you would be eligible to
commence early or special early retirement benefits under the Sprint Retirement
Pension Plan whether or not you are a participant in that plan)
May exercise up through 60 months after your Termination Date
Normal Retirement (i.e., your Termination Date is on or after your
65th birthday)
May exercise up through 60 months after your Termination Date
Involuntary termination (not for Cause) not in connection with a Change in
Control
May exercise up through:
Ÿ the 90th day after your Termination Date, or
Ÿ 60 months after your Termination Date if you are eligible for Early Retirement
or Normal Retirement on your Termination Date
If you have a termination of employment during the CIC Severance Protection
Period under circumstances for which you receive severance benefits
May exercise up through:
Ÿ the 90th day after your Termination Date, or
Ÿ 60 months after your Termination Date if you are







Page 3 of 5




--------------------------------------------------------------------------------






2014 LTIP Stock Option Evidence of Award


under the Sprint Nextel Separation Plan, the CIC Severance Plan, or your
employment agreement (as applicable)
eligible for Early Retirement or Normal Retirement on your Termination Date
For Cause
Forfeited as of Termination Date



7. Transfer of your Option Right and Designation of Beneficiaries
Your Option Right represents a contract between the Corporation and you, and
your rights under the contract are not assignable to any other party during your
lifetime. Upon your death, your Option Right may be exercised in accordance with
the terms of the Award by any beneficiary you name in a beneficiary designation
or, if you make no designation, by your estate.


8. Plan Terms
All capitalized terms used in this Agreement that are not defined in this
Agreement have the same meaning as those terms have in the Plan. The terms of
the Plan are hereby incorporated by this reference. The Plan is available on
line at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20080605_1650_10367056#LTI.


9. Adjustment
In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.


10. Amendment; Discretionary Nature of Plan
This Agreement is subject to the terms of the Plan, as may be amended from time
to time, except that the Award which is the subject of this Agreement may not be
materially impaired by any amendment or termination of the Plan approved after
the Date of Grant without your written consent. You acknowledge and agree that
the Plan is discretionary in nature and may be amended, cancelled, or terminated
by the Corporation, in its sole discretion, at any time. The grant of the Option
Award under the Plan is a one-time benefit and does not create any contractual
or other right to receive a grant of Option Awards, other types of grants under
the Plan, or benefits in lieu of such grants in the future. Future grants, if
any, will be at the sole discretion of the Corporation, including, but not
limited to, the timing of any grant, the number of shares underlying the Option
Award granted, and vesting provisions.


11. Data Privacy
By entering into this agreement, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us or our subsidiaries such information and data as we or our subsidiaries
request in order to facilitate the grant of the Option Right and the
administration of the Plan; (ii) waive any








Page 4 of 5




--------------------------------------------------------------------------------




2014 LTIP Stock Option Evidence of Award
 
data privacy rights you may have with respect to such information; and (iii)
authorize us to store and transmit such information in electronic form.


12. Governing Law
This Agreement will be governed by the laws of the State of Kansas. No shares of
Common Stock will be delivered upon the exercise of the Option Right unless
counsel for the Corporation is satisfied that such delivery will be in
compliance with all applicable laws.


13. Severability
The various provisions of this Agreement are severable, and any determination of
invalidity or unenforceability of any one provision shall have no effect on the
remaining provisions.


14. Clawback
We may recover any compensation related to this Long-Term Incentive Plan award
to the extent the Board of Directors of the Corporation determines that their or
its value is based on financial results or operating objectives impacted by your
knowing or intentional fraudulent or illegal conduct and that such forfeiture or
recovery is appropriate.


15. Entire Agreement
You hereby acknowledge that you have read the Sprint Corporation 2007 Omnibus
Incentive Plan Information Statement dated July, 2013 (the “Information
Statement”) available on line at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20080605_1650_10367056#LTI.
To the extent not inconsistent with the provisions of this Agreement, the terms
of the Information Statement and the Plan are hereby incorporated by reference.
This Agreement, along with the Information Statement and the Plan, contain the
entire understanding of the parties.


                    
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933
 






































Page 5 of 5


